Citation Nr: 1106782	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-12 811	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia (CML), claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Jurisdiction of this matter is with the RO in 
Huntington, West Virginia.
 
In October 2010, the Veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that, during his October 2010 hearing, 
the Veteran testified that he is receiving Social Security 
Administration (SSA) disability benefits based on his CML.  
However, no SSA determination(s) or records have been associated 
with the claims file.  This should be done, on remand.  Such 
records may be of significant probative value in determining 
whether service connection for the disability at issue may be 
granted.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Here, the Veteran contends that his diagnosed CML is the result 
of radiation exposure during his period of military service.  In 
this regard, the Veteran testified in October 2010 that he served 
as an Air Force security policeman guarding nuclear weapons from 
eight to twenty four hours a day while stationed in England and 
in Minot, North Dakota.  

Service connection for a condition claimed to be attributable to 
ionizing radiation exposure during service may be established in 
one of three ways: (a) presumptively service connected under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for radiation-
exposed veterans, (b) directly service connected after specified 
development procedures are conducted under the special framework 
of 38 C.F.R. § 3.311 if the claimed condition is a radiogenic 
disease, or (c) directly service connected by showing that the 
disease was incurred during or aggravated by service.  

A Veteran is entitled to special development under 38 C.F.R. 
§ 3.311 if the Veteran has a radiogenic disease as listed under 
38 C.F.R. § 3.311(b)(2)(i)-(xxiv), and the disease manifested 
during certain specified periods as defined under 38 C.F.R. 
§ 3.311(b)(5).  Leukemia, except chronic lymphocytic leukemia 
(CLL), is listed as a radiogenic disease, and the Veteran's CML 
manifested more than 30 years after service, satisfying 38 C.F.R. 
§ 3.311(b)(5).  As the Veteran did not claim exposure due to 
atmospheric nuclear weapons test participation nor Hiroshima and 
Nagasaki occupation, his development falls under 38 C.F.R. 
§ 3.311(a)(2)(iii) for other exposure claims.  Under such 
development a request must be made for any available records 
concerning the Veteran's exposure to radiation, which includes 
(but is not limited to) the Veteran's DD Form 1141, service 
treatment records, and other records which may contain 
information pertaining to the Veteran's radiation dose exposure 
in service.  All records are then to be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible.  In this case, after 
such development, if it is determined that the Veteran was 
exposed to ionizing radiation, he subsequently developed CML, 
which became manifest 33 years after service, then the claim 
should be forwarded to the Under Secretary for Benefits for 
consideration of the claim.  The Under Secretary for Benefits, 
after a consideration of the factors of the case, may then 
request an advisory medical opinion from the Under Secretary for 
Health.

In order to confirm the Veteran's participation in a "radiation-
risk activity", the RO requested verification from the Department 
of the Air Force.  A June 2007 Department of the Air Force 
memorandum reflects that based on the Veteran's records and his 
duties as a security forces specialist, his dose from nuclear 
weapons systems was estimated to be very low.  Based on very 
conservative estimates of the types of weapon systems that the 
Veteran may have been in proximity to, and durations of exposure, 
a maximum dose to the Veteran of 120 MREM was estimated.  It is 
unclear what the service department felt were the Veteran's 
duties, what types of weapons systems he was actually exposed to, 
and the duration of such exposure.  On remand, VA should provide 
the service department and any other appropriate government 
agency with copies of the Veteran's Radiation Risk Activity 
Information Sheet, his service personnel records, and the October 
2010 hearing transcript, in which the Veteran described where, 
when, the frequency of exposure, the weapons systems guarded and 
his distance from such weapons systems, both during his three 
years in England and later in Minot, North Dakota.  Since the 
Veteran did not wear a dosimetry badge, the service department or 
other appropriate government agency should review the June 2007 
estimate of the Veteran's possible exposure to ionizing radiation 
based on the Veteran's testimony of his extensive exposure to 
such weapons systems and provide a revised dose estimate, if 
warranted.  If a different dose estimate is not warranted, the 
service department/government agency should give the reason(s) 
why.  Also, on remand, any additional information acquired from 
the service department/government agency regarding the Veteran's 
potential exposure to ionizing radiation should be included, 
along with a copy of the Veteran's hearing testimony, in the 
information forwarded to the Under Secretary for Health.

Subsequent to the provision of a revised dose estimate or the 
reasons why one is not warranted, the claims file and dose 
estimate/opinion should be forwarded to the Under Secretary for 
Benefits for consideration of the claim of entitlement to service 
connection for CML as due to exposure to ionizing radiation as is 
required under 38 C.F.R. § 3.311(c).  Only after such review 
should the Under Secretary for Benefits decide if a medical 
opinion from the Under Secretary for Health should be requested.  

Here, in a September 2007 opinion letter, the VA Chief of Public 
Health and Environmental Hazards Officer reiterated the service 
department's findings of the Veteran's exposure to ionizing 
radiation during service, noted that leukemia is considered to 
have a high comparative susceptibility to induction by radiation 
and the strength of the evidence linking leukemia induction to 
radiation exposure is felt to be very strong, based on medical 
literature.  He noted that the Interactive Radioepidemiological 
Program (IREP) of the National Institute for Occupational Safety 
and Health)(NIOSH) was utilized to estimate the likelihood that 
exposure to ionizing radiation was responsible for the leukemia.  
In accordance with guidance utilizing the NIOSH IREP, the cancer 
models for leukemia less CLL and CML were used.  The computer 
software calculated the 99th percentile values for the 
probability of causation of 0.08 percent and 0.14 percent.  In 
light of the above, the opinion was that it was unlikely that the 
Veteran's CML could be attributed to occupational exposure to 
ionizing radiation in service.  This opinion was then reviewed 
and affirmed by the Director of the Compensation and Pension 
Service, who provided a separate opinion in October 2007.  

However, under the provisions of 38 C.F.R. § 3.311(c), the review 
by the Under Secretary for Benefits shall set forth the rationale 
for its conclusion, including an evaluation of the claim under 
the six factors specified in 38 C.F.R. § 3.311(e).  The October 
2007 opinion provided an evaluation of items 1, 2, 4, and 5, but 
the discussion of items 3 (the Veteran's gender and pertinent 
family history) and 6 (the extent to which exposure to radiation, 
or other carcinogens, outside served may have contributed to 
development of the disease) was cursory at best and should be 
expanded on remand.  In this regard, the Board notes that the 
Veteran asserts that while the dose estimate of 120 MREM might be 
a small dose, that day-after-day exposure to that dosage amount 
could be "catastrophic." See Board hearing transcript, p. 7.  
Moreover, although one of the Veteran's uncles had leukemia, the 
type of leukemia and whether it was consistent with the Veteran 
having a predisposition to contract CML was not discussed.  
During his hearing testimony, the Veteran indicated that he was 
not exposed to "nuclear things" due to his pastoral duties and 
that as a security guard for the Board of Education he was not 
exposed to any nuclear or other kind of energy after service.  

In October 2010, the Veteran's representative submitted an April 
2009 statement, in which the Veteran's VA oncologist, C. V. D., 
M.D., indicated that the Veteran had been diagnosed with CML in 
2006.  He added that nuclear and radiation exposure, including 
therapeutic radiation, have been associated with the development 
of CML.  Dr. C. V. D.'s letter suggests a possible nexus between 
the Veteran's CML and in-service exposure to radiation.  In 
providing the opinion required by 38 C.F.R. § 3.311(c) and (e), 
the Under Secretary for Benefits should comment on the April 2009 
VA oncologist's statement.

On remand, if the Under Secretary for Benefits does not inform 
the RO (here, to include the AMC) that the evidence supports the 
conclusion that it is likely the Veteran's disease resulted from 
radiation exposure, then a specialist should review the claims 
file in conjunction with the Veteran's claim for service 
connection for CML as due to exposure to radiation under the 
provisions of 38 C.F.R. § 3.311(d).

Further, to ensure that all due process requirements are met, VA 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  VA 
should attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 C.F.R. § 
3.159.  

In addition, VA should obtain and associate with the claims file 
all outstanding VA treatment records.  The claims file only 
contains selected medical records from the Beckley VA Medical 
Center (VAMC) dated from May 8, 2006 to July 10, 2006 and from 
November 2, 2006 to June 23, 2009.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, VA 
must obtain all outstanding medical records from the Beckley 
VAMC.

Accordingly, the case is REMANDED for the following actions:

1.  Request from SSA copies of any 
determination(s) and all records underlying 
any such determination(s) submitted or 
obtained in support of any claim for 
disability benefits filed by the Veteran or 
on his behalf.  All records/responses 
received should be associated with the claims 
file. 

2.  Attempt to obtain a revised radiation 
dose estimate for the Veteran's entire period 
of service as a security guard with the Air 
Force, by furnishing copies of the Veteran's 
Radiation Risk Activity Information Sheet, 
his service personnel records, and the 
October 2010 hearing transcript, in which the 
Veteran described where, when, the frequency 
of exposure, the weapons systems guarded and 
his distance from such weapons systems, both 
during his three years in England and later 
in Minot, North Dakota, to the Department of 
the Air Force or other appropriate government 
agency.  If a different dose estimate is not 
warranted, the service department/
government agency should give the reason(s) 
why.  

3.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Beckley VAMC, prior to May 8, 2006, 
between July 10, 2006 and November 2, 2006, 
and since June 23, 2009.  All records and/or 
responses received should be associated with 
the claims file.  

4.  Send to the Veteran and his 
representative a letter requesting that he 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection on appeal 
that is not currently of record.  

If the Veteran responds, assist him in 
obtaining any additional evidence identified 
by following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records/responses 
received should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

5.  After completion of 1, 2, 3 and 4 above, 
forward the Veteran's claims file to the 
Under Secretary for Health for preparation of 
a revised estimate of the Veteran's probable 
dose exposure to ionizing radiation during 
service, both in England and in Minot, North 
Dakota.  See 38 C.F.R. § 3.311(a)(2)(iii) 
(2010).  If a different dose estimate is not 
warranted, the service department/government 
agency should give the reason(s) why.

6.  Thereafter, forward any revised dose 
estimate and/or opinion given in compliance 
with 5 above and the Veteran's claims file to 
the Under Secretary for Benefits for review 
and consideration of the Veteran's claim for 
service connection for CML, in accordance 
with the provisions of 38 C.F.R. § 3.311(c) 
(and (d), if warranted)).  In any event, the 
Under Secretary for Benefits should provide 
an addendum to the October 2007 opinion that 
fully discusses the 6 items enumerated in 
38 C.F.R. § 3.311(e), in particular the 
discussion with regard to items 3 and 6 
should be expanded, and comments on the April 
2009 VA oncologist's statement.

7.  After completion of the above, if the 
Under Secretary for Benefits determines that 
the matter should be referred to an outside 
consultant, the Veteran's claims file should 
be furnished to an appropriate specialist for 
a medical opinion in accord with the 
provisions of 38 C.F.R. § 3.311(d).  The 
complete rationale should be provided for any 
opinion given.  If any requested medical 
opinion cannot be given, the consultant 
should state the reason(s) why.

8.  After completion of the above and any 
other notice or development needed, 
readjudicate the issue of entitlement to 
service connection for CML due to exposure to 
ionizing radiation and consider all available 
theories of service connection, including 
based on principles of direct service 
connection (see Combee, cited to above) and 
on principles of presumptive service 
connection (see 38 C.F.R. §§ 3.309(d) and 
3.311 (2010)).  If any determination remains 
adverse, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and afforded an appropriate 
period of time to respond before the claims 
file is returned to the Board for further 
appellate consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


